Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 12, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein in the crossed out reference has not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Gilmore on April 15, 2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:


Claim 13 has been amended as follows:
On line 6 of the claim “a clamp retainer at least partially” has been amended to read --a clamp retainer, for clamping a dental matrix band, at least partially--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed dental matrix device comprising a body including a clamp cavity therethrough, an aperture extending through an outer wall of the body, the aperture spaced apart from both end of the body, and a ramp disposed in the outer wall of the body and sloping toward the apertures, a clamp retainer including a clamp portion that includes a levered portion and a base and being configurable in a second arrangement in which at least a portion of the levered portion extends through the aperture and the bae does not extend through the aperture in combination with the other claimed limitations.
The claimed dental matrix comprising a body including a clamp cavity, an aperture extending through an outer wall of the body, the aperture spaced apart from both ends of the body, and a ramp disposed in the outer wall of the body and immediately adjacent to the aperture, the ramp spaced apart from both ends of the body, a clamp retainer including a clamp portion at a first end that includes a levered portion that is rotatably connected to a base wherein translation of the clamp retainer in a second direction pushes the levered portion up the ramp to separate the lower surface . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/15/2021